Citation Nr: 1034382	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition of C.L.M. as the "helpless child" of 
the Veteran on the basis of permanent incapacity for self-support 
prior to attaining age 18.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1974.  C.L.M. is the Veteran's daughter.  The appellant is 
C.L.M.'s mother.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In December 2007, the appellant and C.L.M testified at a hearing 
at the RO chaired by the undersigned Veterans Law Judge of the 
Board.  A transcript of the proceeding is of record.  The Board 
remanded the claim in January 2008 for further development and 
consideration.


FINDINGS OF FACT

1.  C.L.M. was born in February 1976 and attained the age of 18 
years in February 1994.

2.  C.L.M. has been shown to have been permanently incapable of 
self-support by reason of borderline intellectual functioning, 
aortic aneurism, chronic obstructive pulmonary disease, obesity, 
and asthma prior to attaining the age of 18 years.
CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support have been met.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "child of a veteran", is defined in part, as a child 
who is permanently incapable of self-support by reason of mental 
or physical defect by or before his or her 18th birthday.  38 
U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356. 

Under 38 C.F.R. § 3.356(b), rating determinations will be made 
solely on the basis of whether the child is permanently incapable 
of self-support through his or her own efforts by reason of 
physical or mental defects.  The question of permanent incapacity 
for self-support is one of fact for the rating agency to 
determine based on competent evidence of record in each 
individual case.  Rating criteria applicable to disabled veterans 
are not considered controlling.  Rather, the following factors 
are for consideration.

(1) Evidence that a claimant is earning 
his/her own support is prima facie evidence 
that he/she is not incapable of self- 
support.  Incapacity for self-support will 
not be considered to exist when the child, 
by his/her own efforts, is provided with 
sufficient income for his/her reasonable 
support;

(2) A child shown by proper evidence to 
have been permanently incapable of self- 
support prior to the date of attaining the 
age of 18 years, may be so held at a later 
date even though there may have been a 
short intervening period or periods when 
his/her condition was such that he/she was 
employed, provided the cause of incapacity 
is the same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that could 
be considered major factors.  Employment 
which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a 
short period by reason of disability, 
should not be considered as rebutting 
permanent incapability of self-support 
otherwise established;

(3) Employment of a child prior or 
subsequent to the delimiting age may or may 
not be a normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In 
those cases where the extent and nature of 
disability raises doubt as to whether they 
would render the average person incapable 
of self-support, factors other than 
employment are for consideration.  In such 
cases it should be considered whether the 
daily activities of the child in the home 
and community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to the 
delimiting age or thereafter should not be 
considered as a major factor in the 
determination to be made, unless it is 
shown that it was due to physical or mental 
defect and not to mere disinclination to 
work or indulgence of relatives or friends; 
and

(4) The capacity of a child for self-
support is not determinable upon employment 
afforded solely upon sympathetic or 
charitable considerations and which 
involved no actual or substantial rendition 
of services.

C.L.M. was in receipt of Social Security Supplemental Income 
(SSI) disability benefits from September 1991 (age 15) to March 
2006 (age 30).  C.L.M. was found by the Social Security 
Administration (SSA) to have been unable to work during that 
period due to an aortic aneurism, COPD, obesity, and asthma.  

A psychological services examination for SSA purposes conducted 
in February 2006 is of record.  She has never been married, has 
no children, and was awarded a special education high school 
diploma.  The diagnosis was borderline intellectual functioning.  
The examiner stated that her intellectual abilities would be 
adequate for most employment pursuits.  

A disability determination examination for SSA purposes conducted 
in March 2006 is of record.  The diagnoses were polycystic 
ovarian disease; obesity, weight is no significantly limiting 
mobility; diabetes mellitus, Type 2, uncomplicated; left lower 
extremity lymphedema is likely to improve with compression 
garment; hypertension, stable; and no murmur heard on cardiac 
examination.  The examiner stated that she was not provided any 
of C.L.M.'s medical records; but, based on the examination, she 
concluded that C.L.M. could sit eight hours per day, and walk or 
stand six to eight hours, during which time she could perform 
occasional lifting.  

The SSA determined that C.L.M. was no longer disabled as of March 
2006, based, in part, on these medical reports and that she 
worked for one and a half years as an assistant in the Head Start 
program.  

A VA examination was conducted in November 2008.  The examiner 
diagnosed hypertension, stage 1, well controlled; diabetes 
mellitus, Type 2 ,adult onset, appears well controlled; obesity; 
severe COPD; moderate restrictive lung disease; cardiac mitral 
murmur, grade 1; and asthma.  The examiner stated that, at this 
time, C.L.M. would have a great deal of difficulty in obtaining 
employment primarily due to severe COPD.  The examiner also 
stated that medical records from the time of her 18th birthday 
had to be reviewed before the question of whether she was capable 
of self support at the time of her 18th birthday could be 
answered.  

For purposes of initially establishing helpless child status, the 
claimant's condition subsequent to her 18th birthday is 
essentially not for consideration.  VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including the SSA.  In the absence of any of C.L.M.'s 
medical records in the record from the time of her 18th birthday, 
however, the SSA determination that she was disabled at the time 
of her 18th birthday is the most probative evidence of record 
regarding this issue.  Therefore, the Board finds that C.L.M. was 
incapable of self support at the time of her 18th birthday.  

If a finding is made that a claimant was permanently incapable of 
self-support as of her 18th birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the second 
step of the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  Here 
there is sufficient medical evidence to resolve this issue; and 
therefore, the SSA's determination that C.L.M. is not disabled is 
not the most probative evidence of record.  Greater probative 
weight is afforded to the opinion of the VA examiner that C.L.M. 
has not improved sufficiently to be capable of self support 
because that examiner had the opportunity to review C.L.M.'s 
pertinent medical and other history.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  In addition, C.L.M. may very well 
have been afforded work with the Head Start program based solely 
upon sympathetic or charitable considerations.  In light of the 
complete grant of the benefit on appeal, additional development 
to resolve this issue is unnecessary.  

Evidence of record supports the conclusion that the C.L.M. became 
permanently incapable of self-support by the time of her 18th 
birthday.  This is the greatest benefit she can receive under the 
circumstances.  Any failure to notify or assist her is 
inconsequential and, therefore, at most, no more than harmless 
error.


ORDER

Entitlement to recognition of C.L.M. as the "helpless child" of 
the Veteran on the basis of permanent incapacity for self-support 
prior to attaining age 18 is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


